BMW Vehicle Lease Trust 2010-1 Collection Period Ending: 9/30/10 Previous Payment Date: 9/23/10 Current Payment Date: 10/15/10 Accrued Interest Days (30/360): 22 Accrued Interest Days (act/360): 22 Balances Initial Beginning of Period End of Period Aggregate Securitization Value Aggregate Discounted ALG Residual Value Reserve Fund Notes Class A-1 Notes Class A-2 Notes Class A-3 Notes Class A-4 Notes Overcollateralization Current Collection Period Beginning Securitization Value Principal Reduction Amount Ending Securitization Value First Priority Principal Aggregate Outstanding Note Balance (Beginning of Period) Aggregate Securitization Value (End of Period) First Priority Principal Distribution Amount - Target Note Balance Target Overcollateralization Amount Target Overcollateralization Percentage 22.25% Determination of Available Funds Collections Monthly Payments (net of Daily Advance Reimbursements) Reallocation Payment - Sale Proceeds Termination Proceeds Recovery Proceeds Total Collections Advances Monthly Payment Advance Sales Proceeds Advance - Total Advances Optional Purchase Price Net Investment Earnings on SUBI Collection Account Total Available Funds Collection Account Total Available Funds Withdrawals from SUBI Collection Account Payment Date Advance Reimbursement Servicing Fees Note Distribution Account (Interest Due) Note Distribution Account (First Priority Principal Distribution Amount) - Reserve Fund Deposit - Note Distribution Account (Regular Principal Distribution Amount) Trustee Fees and Expenses not paid by Servicer - Certificate Distribution Account (any remaining payments) - Total Distributions from SUBI Collection Account Servicer Advance Amounts Beginning Period Unreimbursed Servicer Advance - Current Period Monthly Payment Advance Current Period Sales Proceeds Advance - Current Reimbursement of Previous Servicer Advance Ending Period Unreimbursed Previous Servicer Advances Note Distribution Account Amount Deposited from the Collection Account Amount Deposited from the Reserve Fund - Amount Paid to Noteholders Distributions Priority Principal Aggregate Outstanding Note Principal Monthly Principal Distributable Amount First Priority Principal Current Payment Total Payment Ending Balance Per $1,000 Note Factor Class A-1 Notes - $ 51,124,641.77 $ 168,875,358.23 Class A-2 Notes - - - $ 350,000,000.00 - Class A-3 Notes - Class A-4 Notes - - - $ 67,000,000.00 - - Interest Distributable Amount Interest Rate Current Payment Per $1,000 Class A-1 Notes 0.29813% $ 40,081.92 Class A-2 Notes 0.58000% $ 124,055.56 Class A-3 Notes 0.82000% $ 181,903.33 Class A-4 Notes 0.96000% $ 39,306.67 Carryover Shortfalls Prior Period Carryover Current Payment Current Period Carryover Class A-1 Interest Carryover Shortfall - - - Class A-2 Interest Carryover Shortfall - - - Class A-3 Interest Carryover Shortfall - - - Class A-4 Interest Carryover Shortfall - - - Reserve Fund Beginning Period Required Amount Beginning Period Amount Current Period Deposit - Net Investment Earnings Reserve Fund Draw Amount - Release to Certificateholder Ending Period Required Amount Ending Period Amount Pool Characteristics Initial End of Period Number of Specified Leases Weighted Average Remaining Term Weighted Average Original Term Weighted Average Seasoning Units Securitization Value Early Terminations Scheduled Terminations 0 - Beginning Current Period Cumulative Cumulative Percent Credit Losses - 0.00% Residual Value Losses Beginning Current Period Cumulative Sales and Termination Proceeds - ALG Residual Values Residual Value Loss / (Gain) - Delinquencies Units Securitization Value Percentage 31-60 Days Delinquent 40 0.13% 61-90 Days Delinquent 9 0.02% 91-120 Days Delinquent 0 0.00% 121 - 150 Days Delinquent 0 0.00% 151 Days or More Delinquent 0 0.00% Total 30+ Day Delinquent 49 0.15%
